DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Y. Sun et al., US 6071489.
Regarding claim 1, Sun et al., teaches a method for producing a nanostructured (“homogenous sphere particles…30nm”) (col. 14, lines 6-7) pseudocapacitive material (“Lix Mn2O4”) (col. 12, line 38), the method comprising: (a) mixing a lithium metal salt (col. 12, line 41) and a manganese metal salt (col. 12, line 41) with a colloidal polymer suspended in an aqueous solvent (polyacrylic acid) (col. 1, lines 12-13; col. 12, lines 44-46) to produce a colloidal mixture (col. 12, line 48); (b) gelling the colloidal mixture to form a gel (col. 12, lines 49-50); (c) drying the gel to remove excess solvent (col. 12, line 66-col. 13, line 4); and (d) thermally processing the gel to remove the polymer(col. 13, lines 7-9) and to crystallize the gel (col. 13, lines 19-22) to provide a free-standing nanostructured powder (col. 12, lines 60-61). 
Regarding claim 9, Sun et al., teaches heating the dried gel from an ambient temperature to a soaking temperature of between about 350.degree. C. to about 750.degree. C. with a ramp rate of between about 50.degree. C./h and about 100.degree. C./h; and soaking the dried gel at the soaking temperature for a time duration in a range of about 1 hour to about 30 hours ( 500 deg C for 10 hours) (col. 12, lines 61-62). 
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 14, 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hwang et al., “Mesoporous Spinel”.
Regarding claim 10, Hwang et al., teaches a method for producing a dissolution resistant, nanoporous LiMn.sub.2O.sub.4 cathode material (pg. 9459, para. 3), comprising: (a) combining a lithium nitrate and manganese nitrate with a solution of a polymeric template to obtain a mixture (pg. 9451, para. 1); (b) stirring the mixture to form a gel (pg. 9451, para. 1); (c) drying the gel to remove any remaining solution (evaporation; pg. 9451, para. 1); and (d) heating the dried gel to form nanostructured LiMn.sub.2O.sub.4 material (pg. 9451, para.1), wherein the nanostructure includes (111) crystal facets at least partially exposed along a lateral periphery of the nanostructure (pg. 9453, para. 2-pg. 9454, para. 1; Fig. 2c).
Regarding claim 12, Hwang et al., teaches heating the mixture while stirring the mixture to form a gel (pg. 9451, para. 1).
Regarding claim 14, Hwang et al., teaches the nanostructured LiMn.sub.2O.sub.4 material is formed from LiMn.sub.2O.sub.4 grains with a diameter of 40 nm or less (31 nm) (pg. 9454, para. 1). 
Regarding claim 15, Hwang et al., teaches the nanostructured LiMn.sub.2O.sub.4 comprises elongated LiMn.sub.2O.sub.4 nanostructures, with (111) crystal facets substantially aligned with a longitudinal direction of the nanostructure (pg. 9453, Fig. 2c).
Thus, the claims are anticipated.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W. Sun et al., “Nanoporous LiMn2O4 Nanosheets”.
 Regarding claim 17, Sun et al., teaches elongate crystallites have a lateral dimension in a range of 1 nm to 100 nm (40nm-60nm) (pg. 20952; Fig. 2a) and an aspect ratio between 1.5 and 50 (aspect ratio 2-3) (pg. 20954, Fig. 2a). Thus, the claims are anticipated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over W. Sun et al., “Nanoporous LiMn2O4 Sheets”, in view of Lu et al., US 20110229763.

Lu et al., a method of producing lithium manganese oxide (abstract)and further teaches incorporating one or more additional metals other than lithium or manganese into the nanostructure as a dopant (abstract) (doped with ruthenium).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Sun et al., by incorporating a ruthenium dopant, as taught by Lu, because Lu teaches that a ruthenium dopant improves the properties of lithium manganese oxide (abstract) (lithiated manganese oxide doped with ruthenium “exhibits improved conductivity and cyclic performance at high current density”).
Regarding claim 6, Sun et al., does not teach incorporating one or more additional metals into the nanostructure as a dopant selected from the group of metals consisting of Mg and Ru. 
Lu et al., teaches a method of producing lithium manganese oxide (abstract) (lithiated manganese oxide) and further teaches incorporating one or more additional metals into the nanostructure as a dopant selected from the group of metals consisting of Mg and Ru (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Sun et al., by incorporating a ruthenium dopant, as taught by Lu, because Lu teaches that a ruthenium dopant improves the properties of lithium manganese oxide (abstract) (lithiated manganese oxide doped with ruthenium “exhibits improved conductivity and cyclic performance at high current density”).



8.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Sun et al., US 
6071489.
Regarding claim 8, Sun et al., teaches the thermal processing of the dried gel comprises: heating the dried gel from an ambient temperature to a maximum temperature (col. 12, lines 61-62). 
Sun et al., does not teach the ramp rate.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine an optimal ramp rate by routine experimentation.
9.	Claims 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., “Mesoporous Spinel”.
Regarding claim 11, Hwang et al., does not teach the solution of the polymeric template comprises polymeric colloids dispersed in water. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to invert the emulsion by routine experimentation, thereby making a colloid where the polymer-containing phase is the dispersed phase and water is the continuous phase.
Regarding claim 13, Hwang et al., teaches heating of the dried gel, further comprising: heating the dried gel from an ambient temperature to a soaking temperature of between about 550.degree. C. to about 750.degree. C. with a ramp rate of between about 50.degree. C./h and about 100.degree. C./h; and soaking the dried gel at the soaking temperature for a time duration in a range of about 1 hour to about 30 hours (pg. 9451, para. 1). 
Hwang et al., does not disclose the ramp rate.
.
10.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over W. Sun et al., “Nanoporous LiMn2O4 Nanosheets”.
Regarding claim 18, W. Sun et al., does not teach the porous network has a pore size between grains of less than 50 nm in diameter. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the pore size in order to improve the volumetric capacity of the resulting battery, as a matter of routine experimentation.

11.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over W. Sun et al., “Nanoporous LiMn2O4 Sheets”, in view of Y. Sun et al., US 6071489.
Regarding claim 19, W. Sun et al., teaches the composition of claim 16.
W. Sun does not teach the nanostructured LiMn.sub.2O.sub.4 material is formed from LiMn.sub.2O.sub.4 grains with a diameter of 50 nm or less.
Y.Sun teaches the nanostructured LiMn.sub.2O.sub.4 material (col. 13, line 28) (col. 14, line 7) (average radius 30nm) is formed from LiMn.sub.2O.sub.4 grains with a diameter of 50 nm or less; further teaches LiMn2O4 grain size can be adjusted by varying calcination temperature (col. 14, lines 5-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the grain size in the material of W. Sun, by varying the calcination temperature as taught by Y. Sun, in order to attain an optimal grain size.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727